

MANAGEMENT RETENTION AGREEMENT




THIS MANAGEMENT RETENTION AGREEMENT (the “Agreement”) is made and entered into
by and between ____________________ (the “Employee”) and Bell Microproducts Inc.
(the “Company”), on _____________, ____ (the “Effective Date”).


R E C I T A L S


A.           It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to the Employee and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined below) of the Company.


B.           The Board believes that it is in the best interests of the Company
and its shareholders to provide the Employee with an incentive to continue his
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.


C.           The Board believes that it is imperative to provide the Employee
with certain severance benefits upon Employee’s termination of employment
following a Change of Control which provides the Employee with enhanced
financial security and provides incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.


D.           Certain capitalized terms used in the Agreement are defined in
Section 5 below.


The parties hereto agree as follows:


1.           Term of Agreement.  The term of this Agreement shall initially be
three years following the Effective Date (“Initial Term”), and shall
automatically be extended for successive one year periods (“Extended Term”)
unless the agreement is terminated, amended or modified by the Company prior to
the end of the Initial Term or any Extended Term.  Upon the Employee’s
resignation or the termination of Employee’s employment, for any reason, this
Agreement is automatically terminated except as provided in Section 3.


2.           At-Will Employment.  The Company and the Employee acknowledge that
the Employee’s employment is and shall continue to be at-will, as defined under
applicable law.  If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s written employee plans or pursuant to
other written agreements with the Company; provided, however, that if severance
benefits are triggered under Section 3(a) hereof, then Employee shall not be
eligible for additional severance benefits under any other plan or agreement
with the Company, except as required by statute (such as COBRA or similar state
laws).


3.           Severance Benefits.


(a)           Termination Following A Change of Control.  If the Employee’s
employment terminates at any time within twelve (12) months following a Change
of Control, then, subject to Section 4, the Employee shall be entitled to
receive the following severance benefits:


(i)           Involuntary Termination.  If the Employee’s employment is the
result of Involuntary Termination other than for Cause, then the Employee shall
receive the following severance benefits from the Company:


(1)           Severance Payment.  A cash payment in an amount equal to one
hundred percent (100%) of the Employee’s Base Salary.


(2)           Continued Employee Benefits.  For a period of twelve (12) months
following employee’s termination, the Company will pay one hundred percent
(100%) of the Employee’s premiums for coverage under Title X of the Consolidated
Budget Reconciliation Act of 1985 (“COBRA”), for health, dental, and vision
insurance when due (subject to Employee timely electing COBRA coverage).  If
Employee’s coverage immediately prior to the Change of Control included
Employee’s dependents, such dependents shall also be covered under the premium
payments by the Company.  Company-paid premiums shall continue until the earlier
of (i) one year from the date of the Change of Control, or (ii) the date that
the Employee and his dependents become covered under another employer’s group
health, dental, or vision insurance plans that provide Employee and his
dependents with comparable benefits and levels of coverage.


(3)           Accelerated Vesting.  One hundred percent (100%) of the unvested
portion of any stock option, restricted stock and restricted stock units held by
the Employee shall automatically be accelerated in full so as to become
completely vested.


(b)           Timing of Severance Payments.  Subject to any delay required to
avoid the imposition of additional taxes under Internal Revenue Code Section
409A, any severance payment to which Employee is entitled under Section 3(a)(i)
shall be paid by the Company to the Employee (or to the Employee’s successors in
interest, pursuant to Section 6(b)) in cash and in full, not later than thirty
(30) calendar days following the Termination Date.  In no event shall payment be
made later than two and one-half (2½) months following the calendar year in
which the Termination Date occurs.


(c)           Voluntary Resignation; Termination For Cause.  If the Employee’s
employment terminates by reason of the Employee’s voluntary resignation (and is
not an Involuntary Termination), or if the Employee is terminated for Cause,
then the Employee shall not be entitled to receive severance or other benefits
except for those (if any) as may then be established under the Company’s then
existing written employee plans or pursuant to other written agreements with the
Company.


(d)           Disability; Death.  If the Company terminates the Employee’s
employment as a result of the Employee’s Disability, or such Employee’s
employment is terminated due to the death of the Employee, then the Employee
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then-existing written
employee plans or pursuant to other written agreements with the Company.


(e)           Termination Apart from Change of Control.  In the event the
Employee’s employment is terminated for any reason, either prior to the
occurrence of a Change of Control or after the twelve (12)-month period
following a Change of Control, then the Employee shall be entitled to receive
severance and any other benefits only as may then be established under the
Company’s existing severance and benefits plans and practices or pursuant to
other agreements with the Company.


4.           Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Employee
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 4, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Employee’s severance benefits under Section 3(a)(i) shall be
reduced as to such lesser extent as would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code.  Unless the
Company and the Employee otherwise agree in writing, any determination required
under this Section 4 will be made in writing by a national “Big Four” accounting
firm selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination shall be conclusive and
binding upon the Employee and the Company for all purposes.  For purposes of
making the calculations required by this Section 4, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 4.  Any reduction in payments
and/or benefits required by this Section 4 shall occur in the following order:
(1) reduction of cash payments; (2) reduction of full-value equity award vesting
acceleration, (3) reduction of stock option vesting acceleration, and (4)
reduction of other benefits paid to Employee.  In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant for Employee equity awards.


5.           Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:


(a)           Base Salary.  “Base Salary” means an amount equal to twelve (12)
times Employee’s monthly Company salary for the last full month preceding the
Change of Control.


(b)           Cause.  “Cause” shall mean (i) any act of personal dishonesty
taken by the Employee in connection with his responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee, (ii) the
conviction of a felony, (iii) a willful act by the Employee which constitutes
gross misconduct and which is injurious to the Company, and (iv) following
delivery to the Employee of a written demand for performance from the Company
which describes the basis for the Company’s belief that the Employee has not
substantially performed his duties, continued violations by the Employee of the
Employee’s obligations to the Company which are demonstrably willful and
deliberate on the Employee’s part.


(c)           Change of Control.  “Change of Control” means the occurrence of
any of the following events:


(i)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or


(ii)                      A change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” shall mean directors
who either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).


(iii)                      The shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets.


(d)           Disability.  “Disability” shall mean that the Employee has been
unable to perform his Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee’s
legal representative (such Agreement as to acceptability not to be unreasonably
withheld).  Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate the
Employee’s employment.  In the event that the Employee resumes the performance
of substantially all of his duties hereunder before the termination of his
employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.


(e)           Involuntary Termination.  “Involuntary Termination” shall mean (i)
without the Employee’s express written consent, the significant reduction of the
Employee’s duties, authority or responsibilities, relative to the Employee’s
duties, authority or responsibilities as in effect immediately prior to such
reduction, or the assignment to Employee of such reduced duties, authority or
responsibilities; (ii) without the Employee’s express written consent, a
substantial reduction, without good business reasons, of the facilities and
perquisites (including office space and location) available to the Employee
immediately prior to such reduction; (iii) a reduction by the Company in the
base salary of the Employee as in effect immediately prior to such reduction;
(iv) a material reduction by the Company in the kind or level of employee
benefits, including bonuses, to which the Employee was entitled immediately
prior to such reduction with the result that the Employee’s overall benefits
package is significantly reduced; (v) the relocation of the Employee to a
facility or a location more than thirty-five (35) miles from the Employee’s
then-present location, without the Employee’s express written consent; (vi) any
purported termination of the Employee by the Company which is not effected for
Disability or for Cause, or any purported termination for which the grounds
relied upon are not valid; (vii) the failure of the Company to obtain the
assumption of this agreement by any successors contemplated in Section 6(a)
below; or (viii) any act or set of facts or circumstances which would, under
California case law or statute constitute a constructive termination of the
Employee.


(f)           Termination Date.  “Termination Date” shall mean (i) if this
Agreement is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to the Employee (provided that the Employee shall
not have returned to the performance of the Employee’s duties on a full-time
basis during such thirty (30)-day period), (ii) if the Employee’s employment is
terminated by the Company for any other reason, the date on which a notice of
termination is given, provided that if within thirty (30) days after the Company
gives the Employee notice of termination, the Employee notifies the Company that
a dispute exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or a by
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected), or
(iii) if the Agreement is terminated by the Employee, the date on which the
Employee delivers the notice of termination to the Company.


6.           Successors.


(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.


(b)           Employee’s Successors.  The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


7.           Notice.


(a)           General.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.


(b)           Notice of Termination.  Any termination by the Company for Cause
or by the Employee as a result of a voluntary resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 7(a) of this Agreement.  Such notice
shall indicate the specific termination provision in this Agreement relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and shall
specify the termination date (which shall be not more than 30 days after the
giving of such notice).  The failure by the Employee to include in the notice
any fact or circumstance which contributes to a showing of Involuntary
Termination shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.


8.           Code Section 409A.


(a)           Separation From Service.  Notwithstanding anything to the contrary
in this Agreement, no severance payments or benefits payable to Employee, if
any, pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, is considered deferred compensation
under Section 409A (together, the “Deferred Payments”) will be payable until
Employee has a “separation from service” within the meaning of
Section 409A.  Similarly, no severance payable to Employee, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.


(b)           Specified Employees.  Further, if Employee is a “specified
employee” within the meaning of Section 409A at the time of separation from
service (other than due to death), any Deferred Payments that otherwise are
payable within the first six (6) months following Employee’s separation from
service will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Employee’s
separation from service.  All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, in the event of
Employee’s death following Employee’s separation from service but prior to the
six (6) month anniversary of Employee’s separation from service (or any later
delay date), then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment
and benefit payable under the Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


(c)           Certain Payments.   Any severance payment that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of the Agreement.  Any severance payment that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of the
Agreement.  For purposes of this paragraph, “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Company’s taxable year preceding
the Company’s taxable year of Employee’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Employee’s employment is
terminated.


(d)           409A Compliance.  The foregoing provisions are intended to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.  Employee and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section
409A.


9.           Miscellaneous Provisions.


(a)           No Duty to Mitigate.  The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.


(b)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(c)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.  This Agreement supersedes in their
entirety any prior or contemporaneous agreements, whether written, oral, express
or implied, relating to the subject matter hereof.


(d)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.


(e)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.


(f)           Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.


(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.


(h)           Amendment.  Notwithstanding anything in this Agreement to the
contrary, the Company specifically reserves the right to amend this Agreement
during the Initial Term or any Extended Term without Employee’s consent to the
extent necessary or desirable to comply with the requirements of Code Section
409A, and the regulations, notices and other guidance of general application
issued thereunder, and with any other applicable federal or state law.


This Agreement may also be amended during the Initial Term or any Extended Term
by mutual written agreement of the parties.


[remainder of page intentionally left blank]






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




COMPANY
 
BELL MICROPRODUCTS INC.
 
 
 
By:
   
 
Date:
       
 
 
EMPLOYEE
     
 
Date:
 
